     2:19-cv-03082-BHH       Date Filed 05/03/21    Entry Number 49      Page 1 of 28




                          UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION


 Katherine Cockman, On Behalf of Herself )
 and All Others Similarly Situated,            )
                                               )
                                    Plaintiff, )    Civil Action No. 2:19-cv-3082-BHH
                                               )
                     v.                        )           Opinion and Order
                                               )
 Assignment Desk Works LLC, Patrick            )
 Bryant, and Shawn Moffatt,                    )
                                               )
                               Defendants. )
 _________________________________ )

       This matter is before the Court on various motions, including: Plaintiff’s Motion for

Conditional Class Certification (ECF No. 18); Defendants’ Motion for Relief from

Mediation (ECF No. 24); Defendant’s Motion for Summary Judgment as to Patrick Bryant

(ECF No. 27); Defendants’ Motion for Summary Judgment (ECF No. 29); Plaintiffs’ Motion

for Summary Judgment (ECF Nos. 33), and Defendants’ Motion to Strike and/or Deny

Plaintiffs’ Motion for Partial Summary Judgment and/or Award Sanctions to the

Defendants (ECF No. 34). For the following reasons: Plaintiff’s Motion for Conditional

Class Certification (ECF No. 18) is granted; Defendants’ Motion for Relief from Mediation

(ECF No. 24) is denied as moot; Defendant’s Motion for Summary Judgment as to Patrick

Bryant (ECF No. 27) is granted; Defendants’ Motion for Summary Judgment (ECF No.

29) is denied; Plaintiffs’ Motion for Summary Judgment (ECF No. 33) is granted in part

and denied in part; and Defendants’ Motion to Strike and/or Deny Plaintiffs’ Motion for

Partial Summary Judgment and/or Award Sanctions to the Defendants (ECF No. 34) is


                                              1
     2:19-cv-03082-BHH       Date Filed 05/03/21    Entry Number 49      Page 2 of 28




denied.

                                      BACKGROUND

       In this action, Plaintiff Katherine Cockman (“Cockman”), on behalf of herself and

all others similarly situated, seeks recovery for alleged violations of the overtime

provisions of the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (“FLSA”). Additionally,

Cockman asserts individual causes of action for retaliation under the FLSA and for breach

of contract.

       In 1997, Defendant Patrick Bryant (“Bryant”) along with a business partner started

a company called Go to Team (“GTT”). GTT provides broadcast television services to

networks and other producers of television and video production. GTT has a staff of

cameramen and other production specialists. Bryant hired Defendant Shawn Moffatt

(“Moffatt”) to work at GTT in 2006.

       In 2013, Bryant and Moffatt purchased Assignment Desk Works LLC (“ADW”),

which was a customer of GTT. ADW outsourced some of their video production to GTT

staff and crews. When Bryant and Moffatt purchased ADW, they retained the Production

Coordinators (“PCs”) who were employed by the former owner. Bryant testified that other

than adding new roles at the company, ADW’s business model is the same as when he

and Moffatt purchased it. (Bryant Dep. 35:14–24, ECF No. 33-1.) Bryant owns 90 percent

of ADW stock and is Chairman of the Board; Moffatt is Managing Partner of both GTT

and ADW.

       ADW is a “middleman” in the video production industry. The company provides a

service for video production crews and clients. ADW clients range from news, sports, and

entertainment organizations to large corporations. ADW books freelance production



                                             2
     2:19-cv-03082-BHH      Date Filed 05/03/21    Entry Number 49     Page 3 of 28




crews for video shoots and charges a percentage to both the crews and the clients for

this service. Moffat testified, “You have clients on one side. You have crews on another.

[ADW is] in the middle, as a broker. And we mark up to the client and we mark down to

the crew.” (Moffat Dep. 5:12–15, ECF No. 33-2.) Moffat further testified that the average

markup is 22%; however, the best-case scenario is a 30% markup, with a 15% markup

to both crews and clients respectively. (Id. 5:16–6:1.) ADW’s Employee Manual outlines

a 15% markup on each side of the deal. (ECF No. 33-3 at 3.)

      ADW and GTT are closely related business entities. The businesses share office

space, the same controller, an accounting firm, and some employees. The distinction

between them is that ADW books freelance crews, while GTT books crew members that

are on its staff. (Moffatt Dep. 17:22–18:1.) Approximately 6% of shoots booked through

ADW are covered by GTT crews. (Id. 18:4–6.) ADW and GTT have the same

management staff. The organizational chart that Defendants submitted pertains to both

companies. (ECF No. 33-4.) Bryant is at the top of the organizational chart for both GTT

and ADW as President. (Id.) Moffatt is below him with the title Managing Partner for both

companies. (Id.) Courtney Crosby is directly below Moffatt with the title of Operations

Manager. (Id.) Moffat testified that Ms. Crosby is responsible for running high-level

documents and reports, looking at specific clients, specific crews, potential clients, and

revenue streams; she also reaches out to clients on the phone and handles marketing.

(Moffatt Dep. 21:7–15.) Erin Gunther who is the Production Manager, falls underneath

Ms. Crosby. (ECF No. 33-4.) According to Moffatt, Ms. Gunther focuses on sales and big

projects like the Super Bowl. (Moffatt Dep. 23:5–25.) Robin Morton is also a Production

Manager even though her name and title are not on the organizational chart. Moffatt



                                            3
     2:19-cv-03082-BHH       Date Filed 05/03/21     Entry Number 49       Page 4 of 28




testified Ms. Morton supervises the PCs. (Id. 24:20–25). The PCs are the lowest level

employees with the exceptions of interns and PC assistants. (Id. 30:4–24.) However, the

PC assistant and intern positions are often vacant. (Id.) The PCs do not have the authority

to hire or fire employees (Id. 31:3–7.)

       The PCs work directly with ADW’s clients. Their primary job duty is to book the

shoots that generate revenue for ADW. (Id. 35:15–20.) Moffatt described the PCs job

duties in the following way: “[T]hey’re taking the call, they’re dealing with the client,

potentially from the very beginning, and they’re in front of that client, managing that shoot,

managing that crew that they found, that they hired, that they chose for that shoot. And

they’re . . . on the front lines. . . . They manage the shoot day to day and are directly

affecting the business.” (Id. 33:9–22.) ADW has hundreds of clients with about 50 to 75

that provide ADW with significant volume. The Employee Manual states, “Each [PC] is

equally the first contact for all crewed shoots, booked positions and other services. Any

[PC] can work with any client at any time. Clients are not exclusive to [PCs].” (ECF No.

33-3 at 2.)

       The Employee Manual is relatively detailed, setting forth how staff should answer

the phone, the parameters that apply to ADW’s 24-hour availability, the process of hiring

vendors, how to make company calendar entries, the process of booking a shoot, pricing,

invoicing and billing, customer service strategies, and more. (See ECF No. 33-3.) It further

sets forth various instances where PCs are required to get approval from the “Production

Manager, General Manager and/or Managing Partner” before taking certain actions. (Id.)

For example, approval is required if a vender suggests changes to the ADW Independent

Contactor Agreement, or to give a customer a discount in the case of client dissatisfaction.



                                              4
     2:19-cv-03082-BHH       Date Filed 05/03/21    Entry Number 49      Page 5 of 28




(See id. at 2, 4.) PCs are required to use ADW standard forms, and get them signed,

when booking a shoot or dealing with a new client. (See id. at 3; Moffatt Dep. 79:20–25.)

The Employee Manual specifies the range within which PCs can negotiate rates:

       Assignment Desk shall require the crews to reduce their normal rate by 15%
       and markup the predesignated rate by at least 15%. This insures a 30%
       profit margin on all shoots and positions. PCs can negotiate rates with both
       the Vender and the Client. The goal is to book the shoot. So if you have to
       reduce profit margin to book the shoot, as long as you’re not at break even
       or negative, then the shoot is profitable and it should be booked. Any further
       discounts or negotiated rates should involve the Production Manager and/or
       Managing Partner.

(ECF No. 33-3 at 3.) The Production Manager, General Manager and/or Managing

Partner review all invoices generated by PCs using QuickBooks. (Id.) Moffatt testified that

when PCs negotiate rates, they are working from guidelines pre-filled in QuickBooks by

ADW management, which guideline rates ebb and flow with current rates in the industry

given the applicable conditions. (Moffatt Dep. 60:5–61:21.) For instance, guideline rates

for a makeup artist, cameraman, audio person, director of photography, and grip are auto

filled for the PCs in QuickBooks. (Id. 61:22–62:15.) Moffatt stated he and his Operations

Manager, Ms. Crosby, establish these guidelines by reviewing reports in QuickBooks and

looking at average rates for a particular position that ADW has charged in the past. (Id.

63:3–17.)

       The PCs are paid a starting salary of $28,500.00. (Employment Contract, ECF No.

33-5.) The Employment Contract specifies a two-year term of employment and contains

penalties if a PC breaches the agreement. (Id. at 1, 4–5.) The penalty for early termination

of the contract by a PC is two months’ wages. (Id. at 4.) PCs have a set schedule of 9:00

a.m. to 6:00 p.m. with a one-hour lunch on weekdays. (Moffatt Dep. 96:21–25.) After the

first 2 to 3 months, PCs are required to be on-call during evenings and weekends. (Id.

                                             5
       2:19-cv-03082-BHH      Date Filed 05/03/21     Entry Number 49      Page 6 of 28




83:4–25, 93:88–10.) The Employment Contract does not include the fact that PCs are

required to be on-call. (See ECF No. 33-5.) Moffatt testified that ADW works globally and

is a “24/7 operation;” therefore, the PCs are expected to respond to calls, emails, and

voicemails seeking to book video shoots 7-days-a-week and 24-hours-a-day for a week

at a time. (Moffatt Dep. 83:18–22, 84:3–25, 88:22–25, 90:1–18.) Ms. Morton creates the

on-call schedule for the PCs. (Id. 25:13–24.) The PCs are not paid additional

compensation for the hours they spend working when they are on-call. (Id. 95:23–25.)

ADW does not keep records or track the hours the PCs spend working on-call. (Id. 94:2–

15.)

        Moffatt testified he is aware the PCs work more than 40 hours a week when they

are on-call. (Id. 94:4–25.) He further testified that he did not consult with an attorney about

whether the PCs’ compensation plan complied with the FLSA. (Id. 156:9–12.) Moffat did,

however, consult with an attorney about whether GTT video crews’ compensation was

FLSA compliant, specifically regarding overtime pay for GTT cameramen. Moffatt stated

that he independently researched whether ADW was required to pay PCs overtime by

consulting the U.S. Department of Labor website, ultimately determining, based on his

interpretation of the standards that PCs were exempt employees. (See id. 97:24–98:25.)

        Cockman was employed by ADW as a PC from November 7, 2016 through August

6, 2019. She was classified as an exempt employee and was not paid overtime. Cockman

testified that to make up for the extra hours PCs worked while on call, ADW instituted a

policy allowing PCs to come to the office at noon Monday through Friday of the workweek

following their on-call week. (Cockman Dep. 25:10–22; ECF No. 29-2.) She stated this

policy was instituted because the PCs were “all complaining about how overworked we



                                              6
      2:19-cv-03082-BHH     Date Filed 05/03/21    Entry Number 49      Page 7 of 28




were.” (Id. 25:23–26:1.) Pursuant to the Employment Contract, Cockman’s starting salary

with ADW was $28,500.00 annually, or $548.08 per week. In February 2017, Cockman

negotiated a raise plus three additional days of vacation. After that point, she continued

to work on a salary basis with the on-call schedule. (Id. 123:9–24.) Cockman entered into

a second contract with ADW after her initial two-year term was complete, with a new

salary of $35,000.00 annually, or $673.09 per week. (Ex. 1, Cockman Dep., ECF No. 29-

3.)

       Cockman’s employment with ADW was ultimately terminated. Prior to her

termination, Cockman received two reprimands. The first reprimand was a verbal warning

given by Moffat, Ms. Gunther, and Ms. Crosby on September 19, 2017, for failing to show

up for work on September 18, 2017. (See Pls.’ Answer to Interrogs., ECF No. 29-6 at 2–

3.) On May 28, 2019, Cockman received another verbal warning from Ms. Gunther and

Ms. Crosby after Cockman failed to take calls during her on-call rotation on May 27, 2019,

because she was “out on a boat drinking all day” and “not in the position to work.” (Id. at

3.) Cockman contends that May 27, 2019 was Memorial Day and a paid vacation day

according to Defendants’ vacation policy. (Id.) Cockman was eventually terminated after

a third reprimand for not taking client calls or otherwise getting coverage for times when

she was assigned the on-call duty. (Cockman Dep. 183:4–25, 187:2–18.) Cockman had

arranged to have Ms. Morton, a Production Manager, cover some of her on-call hours

over the weekend of August 3–4, 2019. (ECF No. 29-6 at 3–4.) Cockman asserts that she

was supposed to let Ms. Morton know when she was ready to take her shift back on

August 4, but her phone died and she had no way of getting ahold of Ms. Morton. (Id. at

4.) Cockman further asserts that she was “downtown with her friends all day” on August



                                            7
     2:19-cv-03082-BHH       Date Filed 05/03/21     Entry Number 49       Page 8 of 28




4, that she called in on Monday, August 5 to state that she was not feeling well and needed

to take sick day, and that when she reported back to work on Tuesday, August 6, she

was terminated. (Id.)

                                   LEGAL STANDARD

       The Court shall grant summary judgment “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(a). The movant bears the initial burden of demonstrating that

summary judgment is appropriate; if the movant carries its burden, then the burden shifts

to the non-movant to set forth specific facts showing that there is a genuine issue for trial.

See Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). If a movant asserts that a fact

cannot be disputed, it must support that assertion either by “citing to particular parts of

materials in the record, including depositions, documents, electronically stored

information, affidavits or declarations, stipulations (including those made for purposes of

the motion only), admissions, interrogatory answers, or other materials;” or “showing . . .

that an adverse party cannot produce admissible evidence to support the fact.” Fed. R.

Civ. P. 56(c)(1).

       Accordingly, to prevail on a motion for summary judgment, the movant must

demonstrate that: (1) there is no genuine issue as to any material fact; and (2) that he is

entitled to judgment as a matter of law. As to the first of these determinations, a fact is

deemed “material” if proof of its existence or non-existence would affect disposition of the

case under applicable law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). An

issue of material fact is “genuine” if the evidence offered is such that a reasonable jury

might return a verdict for the non-movant. Id. at 257. In determining whether a genuine



                                              8
     2:19-cv-03082-BHH       Date Filed 05/03/21    Entry Number 49      Page 9 of 28




issue has been raised, the Court must construe all inferences and ambiguities against the

movant and in favor of the non-moving party. United States v. Diebold, Inc., 369 U.S. 654,

655 (1962).

       Under this standard, the existence of a mere scintilla of evidence in support of the

non-moving party’s position is insufficient to withstand a summary judgment motion.

Anderson, 477 U.S. at 252. “Genuineness” of the disputed issue(s) “means that the

evidence must create fair doubt; wholly speculative assertions will not suffice.” See Ross

v. Communications Satellite Corp., 759 F.2d 355, 364 (4th Cir. 1985). “Only disputes over

facts that might affect the outcome of the suit under the governing law will properly

preclude the entry of summary judgment. Factual disputes that are irrelevant or

unnecessary will not be counted.” Anderson, 477 U.S. at 248.

                                      DISCUSSION

   A. Plaintiff’s Motion for Conditional Class Certification

       The FLSA’s “collective action” provision allows one or more employees to bring an

action for overtime compensation “for and in behalf of [her]self or themselves and other

employees who are similarly situated.” 29 U.S.C. § 216(b); Hoffman-Laroche v. Sperling,

493 U.S. 165, 170 (1989). In a FLSA collective action, those employees who wish to

participate must affirmatively “opt in” by giving written consent to join in the action as a

party. Shaffer v. Farm Fresh, 966 F.2d 142, 144 (4th Cir. 1992); Bernard v. Household

Int’l Inc., 231 F. Supp. 2d. 433, 435 (E.D. Va. 2002). Federal courts apply a two-step

analysis in determining whether plaintiffs are “similarly situated,” rendering the case

suitable as a collective action. Choimbol v. Fairfield Resorts, Inc., 475 F. Supp. 2d 557,

562 (E.D. Va. 2006). First, during the “notice stage,” courts determine “whether to provide



                                             9
    2:19-cv-03082-BHH          Date Filed 05/03/21     Entry Number 49       Page 10 of 28




initial notice of the action to potential class members.” Id. The standard for determining

whether the potential plaintiffs are “similarly situated” at this stage is a “fairly lenient” one.

Id. “In general, courts appear to require nothing more than substantial allegations that the

putative class members were together the victims of a single decision, policy, or plan [that

violated the FLSA].” LaFleur v. Dollar Tree Stores, Inc., No. 2:12-CV-00363, 2012 WL

4739534, at *3 (E.D. Va. Oct. 2, 2012) (internal citation and quotation marks omitted).

During this initial “notice stage,” the trial court has the authority to authorize the contents

of a notice that plaintiffs’ counsel may send to potential plaintiffs and to facilitate the

sending of this notice by ordering discovery of the names and addresses of potential

plaintiffs. See Hoffman-Laroche, 493 U.S. at 170 (“Section 216(b)’s affirmative permission

for employees to proceed on behalf of those similarly situated must grant the court the

requisite procedural authority to manage the process of joining multiple parties in a

manner that is orderly, sensible, and not otherwise contrary to statutory commands or the

provisions of the Federal Rules of Civil Procedure.”). Providing notice to potential plaintiffs

in a collective action is essential to serving the broad remedial purpose of the FLSA. Once

the court makes a preliminary determination that the potential plaintiffs are similarly

situated, the case proceeds as a collective action throughout discovery. Johnson v. TGF

Precision Haircutters, Inc., 319 F. Supp. 2d. 753, 755 (S.D. Tx. 2004). Thereafter,

discovery is relevant both as to the merits of the case and for the second step in the

collective action procedure.

       The court proceeds to stage two if the defendant files a motion for
       decertification, usually after discovery is virtually complete. Accordingly,
       throughout the second stage, courts apply a heightened fact specific
       standard to the “similarly situated” analysis. Upon a determination that the
       plaintiffs establish the burden of proving they are “similarly situated”, the
       collective action proceeds to trial. On the contrary, if the court determines

                                               10
    2:19-cv-03082-BHH        Date Filed 05/03/21      Entry Number 49        Page 11 of 28




       that the plaintiffs are in fact, not “similarly situated”, the class is decertified
       and the original plaintiffs proceed on their individual claims.

Choimbol, 475 F. Supp. 2d at 563.

       The Court finds that Plaintiffs have met the required showing for conditional

certification of a collective action. Defendants do not contest that all PCs at ADW were

subject to the same overtime pay policy and that all PCs were classified as “exempt.” Nor

do Defendants contest that PCs were required to be “on call” after work hours and on

weekends, and that PCs regularly worked more than 40 hours per week without overtime

compensation. The merits of this action center upon whether Defendants’ classification

of PCs as exempt from overtime pay was unlawful under the FLSA. Thus, the uncontested

facts establish that PCs were “similarly situated” for purposes of a FLSA collective action.

       Rather than contesting the unavoidable conclusion that PCs were similarly

situated, Defendants oppose conditional certification by arguing that the Motion was

untimely. (ECF No. 19.) Plaintiff Cockman filed this action on October 30, 2019, alleging,

inter alia, violations of the overtime provisions of the FLSA. (ECF No. 1.) Plaintiff Cockman

consented to a 21-day extension of time to file responsive pleadings and, on December

9, 2019, Defendants timely filed their Answer denying any wrongdoing and asserting that

Plaintiff, and all other similarly situated employees, were exempt employees under the

FLSA. (ECF No. 7.) On January 14, 2020, the Court issued a Conference and Scheduling

Order, which stated that motions to join parties were due March 11, 2020. (ECF No. 12.)

On February 6, 2020, through counsel, Plaintiff Berg filed notice of her written consent to

join this action. (ECF No. 16.) On February 7, 2020, counsel for the parties conducted a

Rule 26(f) conference, during which conference the parties agreed that the schedule set

forth in the January 14, 2020 Conference and Scheduling Order was appropriate for this

                                               11
    2:19-cv-03082-BHH       Date Filed 05/03/21    Entry Number 49      Page 12 of 28




case. (ECF No. 17.) Also during the Rule 26(f) conference, Plaintiffs’ counsel informed

Defendants’ counsel that she intended to file a Motion for Conditional Class Certification.

(Dukes Aff., ECF No. 19-1.) Plaintiff Cockman filed her Motion for Conditional Class

Certification on April 22, 2020, approximately six weeks after the applicable deadline,

without having obtained the consent of opposing counsel or moving the Court for an

extension of time. (ECF No. 18.) The Motion seeks the Court’s permission to mail a

proposed Notice (ECF No. 18-2) to the following group: All current and former Assignment

Desk Production Coordinators who were not paid overtime wages for all hours worked in

excess of forty (40) hours per work week from [three years from the date of the Court’s

Conditional Certification Order] to the present. (ECF No. 18-1 at 2.)

       The Court declines to exercise its authority to deny the Motion for Conditional

Class Certification merely because it was filed after the joinder deadline set forth in the

then applicable scheduling order. To be sure, “a court’s scheduling order is not a frivolous

piece of paper, idly entered, which can be cavalierly disregarded by counsel without peril,”

and “a movant must demonstrate that the reasons for the tardiness of [her] motion justify

a departure from the rules set by the court in its scheduling order.” Rassoull v. Maximus,

Inc., 209 F.R.D. 372, 374 (D. Md. 2002) (internal citations and quotation marks omitted).

Nevertheless, the Court notes that the complicating realities of the COVID-19 pandemic

were just materializing in late February and early March 2020, during the same time frame

that the deadline to move to join parties expired in this case. These events were unusual,

unprecedented, and enormously disruptive to the practice of law in every jurisdiction.

Plaintiffs’ counsel has indicated that she closed her office and allowed her staff to work

from home, which contributed to delays in completing the Motion. (See ECF No. 20 at 6.)



                                            12
    2:19-cv-03082-BHH        Date Filed 05/03/21    Entry Number 49      Page 13 of 28




Accordingly, the Court finds that some latitude is appropriate under the circumstances

and denial of the Motion for a procedural reason unrelated to its merits would be an unduly

harsh sanction. Moreover, given that significant time remained prior to the expiration of

the discovery deadline and that Defendants cannot point to any unfair prejudice resulting

from the delayed filing of the Motion, the interests of judicial economy will be served by

addressing Plaintiffs’ claims in the context of a collective action. See Galvan v. DNV GL

USA, Inc., No. 4:17-CV-1543, 2018 WL 2317711, at *2 (S.D. Tex. May 22, 2018)

(acknowledging the untimeliness of plaintiff’s motion for conditional class certification but

considering it anyway “because the parties have not completed discovery, judicial

economy weighs in favor of the collective action instead of having potential opt-ins filing

their own actions, and the Defendant will not suffer any real prejudice from a short

continuance of the . . . deadlines in the scheduling order”). Therefore, the Court grants

Plaintiff’s Motion for Conditional Class Certification and hereby: (1) authorizes this matter

to proceed as a collective action; (2) authorizes mailing of the proposed Notice (ECF No.

18-2) to all PCs who were employed by Defendants during the time period commencing

three years prior to the entry of this Order; and (3) requires Defendants to produce a list

containing the names and addresses of all potential opt-in plaintiffs so that these potential

parties can receive notice of this action.

   B. Defendant’s Motion for Summary Judgment as to Patrick Bryant

       Defendant Bryant filed an individual motion for summary judgment seeking a ruling

that he was not Plaintiffs’ “employer” under the FLSA. (ECF No. 27.) The “FLSA

conditions liability on the existence of an employer-employee relationship, and the

employee bears the burden of alleging and proving the existence of that relationship.”



                                             13
    2:19-cv-03082-BHH       Date Filed 05/03/21     Entry Number 49      Page 14 of 28




Kerr v. Marshall Univ. Bd. of Governors, 824 F.3d 62, 83 (4th Cir. 2016) (citing Benshoff

v. City of Virginia Beach, 180 F.3d 136, 140 (4th Cir. 1999)). Moreover, the FLSA defines

“employer” as “‘any person acting directly or indirectly in the interest of an employer in

relation to an employee . . . .’” Benshoff, 180 F.3d at 140 (quoting 29 U.S.C. § 203(d)). In

the Fourth Circuit, a district court employs the “economic reality” test to determine whether

an individual is an “employer” for purposes of the FLSA, which requires consideration of

the following relevant factors: “‘whether the alleged employer (1) had the power to hire

and fire the employees, (2) supervised and controlled employee work schedules or

conditions of employment, (3) determined the rate and method of payment, and (4)

maintained employment records.’” Kerr, 824 F.3d at 83 (quoting Herman v. RSR Sec.

Servs. Ltd., 172 F.3d 132, 139 (2d Cir. 1999). “No single factor is dispositive; rather, a

court must consider the totality of the circumstances.” Perez v. Ocean View Seafood

Rest., Inc., 217 F. Supp. 3d 868, 877 (D.S.C. 2016) (citing Brock v. Superior Care, Inc.,

840 F.2d 1054, 1059 (2d Cir. 1988)). Ultimately, the Court must determine “whether the

individual has sufficient operational control over the workers in question and the allegedly

violative actions to be held liable for unpaid wages or other damages.” Garcia v. Frog

Island Seafood, Inc., 644 F. Supp. 2d 696, 720 (E.D.N.C. 2009) (citation and quotation

marks omitted).

       “[I]ndividuals ordinarily are shielded from personal liability when they do business

in a corporate form, and it should not lightly be inferred that Congress intended to

disregard this shield in the context of the FLSA.” Gray v. Powers, 673 F.3d 352, 356 (5th

Cir. 2012) (citation, quotation marks, and modification omitted). Accordingly, an inference

of control based merely on an individual’s status as a business owner will not suffice to



                                             14
    2:19-cv-03082-BHH       Date Filed 05/03/21    Entry Number 49      Page 15 of 28




create a genuine issue of fact as to whether the individual is an “employer” under the

FLSA. Id. “To be personally liable, an officer must either be involved in the day-to-day

operation or have some direct responsibility for the supervision of the employee.” Patel v.

Wargo, 803 F.2d 632, 638 (11th Cir. 1986).

       The evidence is clear that Bryant was not involved in the daily operations of ADW.

He did not hire or fire ADW employees, control employee work schedules, or determine

employee rates of pay. (Bryant Decl. ¶ 7, ECF No. 27-3.) Rather, at all relevant times

Moffatt was the managing partner of ADW and retained sole authority over employee

matters. (Moffatt Decl. ¶ 3, ECF No. 27-2.) Plaintiffs have not produced material evidence

to demonstrate otherwise. Plaintiffs note that Bryant is at the top of ADW’s organizational

chart as president, chairman of the board, and majority shareholder; that he reviews

ADW’s profit and loss figures, labor costs, balance sheet, and other quarterly financial

statements; that he, along with Moffat, set financial goals for ADW; that he attends ADW

yearly retreats; that he recently developed a software application for ADW with input from

Plaintiffs and other PCs; that he has the authority to hire and fire even though he has not

exercised it; and that he has the authority to control work schedules and conditions of

employment at ADW, though he has not exercised it. (See ECF No. 32.) However, Bryant

does not qualify as an “employer” under the FLSA simply because he owns a majority

share of ADW. The record evidence shows that Bryant did not exercise meaningful

operational control over ADW or supervise Plaintiffs in a manner that would render him

an “employer” under the FLSA. Accordingly, Bryant is entitled to summary judgment and

his motion (ECF No. 27) is granted.




                                            15
    2:19-cv-03082-BHH       Date Filed 05/03/21     Entry Number 49      Page 16 of 28




   C. Defendants’ and Plaintiffs’ Motions for Summary Judgment

       1. Administrative Capacity Exemption

       The FLSA requires employers to pay employees at least one and a half times their

hourly rate for every hour worked beyond forty hours in a workweek. 29 U.S.C. §

207(a)(1). However, an employee who works in a bona fide administrative position is

exempt from the overtime pay provisions of the FLSA. 29 U.S.C. § 213(a)(1). Defendants

classified Plaintiffs and other PCs as exempt employees under the FLSA and did not pay

them overtime. (ECF No. 29-1 at 1–2.) The gravamen of the parties’ motions for summary

judgment centers on the question of whether PCs at ADW were properly classified as

working in an “administrative capacity,” and therefore exempt from overtime pay. See 29

U.S.C. § 207(a)(1). Exempt status is an affirmative defense, and the employer bears the

burden of proving, by clear and convincing evidence, that the employees’ jobs qualify for

an exemption. Desmond v. PNGI Charles Town Gaming, LLC, 564 F.3d 688, 691 (4th

Cir. 2009). “Whether an employee is exempt from the FLSA’s overtime requirements is a

mixed question of law and fact[.]” Williams v. Genex Servs., LLC, 809 F.3d 103, 109 (4th

Cir. 2015). “The question of how the [employees] spent their working time . . . is a question

of fact. The question whether their particular activities excluded them from the overtime

benefits of the FLSA is a question of law . . . .” Icicle Seafoods, Inc. v. Worthington, 475

U.S. 709, 714 (1986). The U.S. Supreme Court recently clarified that when making the

determination of whether employees’ activities are exempt from the FLSA’s overtime

provisions, the exemption at issue should be given a “fair (rather than a ‘narrow’)

interpretation.” Encino Motorcars, LLC v. Navarro, 138 S. Ct. 1134, 1142 (2018) (citation

omitted).



                                             16
    2:19-cv-03082-BHH          Date Filed 05/03/21       Entry Number 49        Page 17 of 28




       As an initial matter, Plaintiffs argue that Defendants waived the affirmative defense

that Plaintiffs were employed in an administrative capacity because they failed to explicitly

assert this defense in their answer and/or to raise it in their opposition to Plaintiff’s Motion

for Conditional Certification. (ECF No. 33 at 9–10.) This argument is unavailing.

Defendants pleaded in their answer that Plaintiffs were exempt employees under the

FLSA and were not entitled to overtime. (ECF No. 7 at 5.) This expression of their defense

was sufficient to give Plaintiffs fair notice of Defendants’ theory of the case, and the Court

finds that the defense was not waived.

       An employee qualifies as being “employed in a bona fide administrative capacity”

under the FLSA if: (1) the employee is compensated at a salary of not less than $455 per

week;1 (2) the employee’s “primary duty is the performance of office or non-manual work

directly related to the management or general business operations of the employer or the

employer’s customers;” and (3) the employee’s “primary duty includes the exercise of

discretion and independent judgment with respect to matters of significance.” 29 C.F.R.

§ 541.200(a). The elements of this exemption are conjunctive; all three must apply to an

employee before that employee is exempt from the overtime provisions of the FLSA.

       It is undisputed that Plaintiffs were paid at least $455 per week and that they

performed non-manual office work. (See ECF No. 33 at 10.) However, Plaintiffs contend

that their primary duty was not “directly related to the management or general business

operations” of ADW. See 29 C.F.R. § 541.200(a). An employee meets the “directly

related” test when she “must perform work directly related to assisting with the running or

servicing of the business, as distinguished, for example, from working on a manufacturing


1This salary threshold was subsequently changed to $684 per week. However, the parties agree that $455
per week is the relevant figure here.

                                                 17
    2:19-cv-03082-BHH       Date Filed 05/03/21     Entry Number 49      Page 18 of 28




production line or selling a product in a retail or service establishment.” 29 C.F.R. §

541.201(a) (emphasis added).

       Work directly related to management or general business operations
       includes, but is not limited to, work in functional areas such as tax; finance;
       accounting; budgeting; auditing; insurance; quality control; purchasing;
       procurement; advertising; marketing; research; safety and health;
       personnel management; human resources; employee benefits; labor
       relations; public relations, government relations; computer network, internet
       and database administration; legal and regulatory compliance; and similar
       activities.

29 C.F.R. § 541.201(b). Moreover,

       [a]n employee may qualify for the administrative exemption if the
       employee’s primary duty is the performance of work directly related to the
       management or general business operations of the employer’s customers.
       Thus, for example, employees acting as advisers or consultants to their
       employer’s clients or customers (as tax experts or financial consultants, for
       example) may be exempt.

29 C.F.R. § 541.201(c). The Court agrees with Plaintiffs and finds that PCs did not

perform work directly related to the management or general business operations of ADW,

but rather performed the day-to-day carrying out of ADW’s business—namely, brokering

video shoots between video production crews and clients. (See Moffatt Dep. 5:12–15;

ECF No. 33-2 (“You have clients on one side. You have crews on another. [ADW is] in

the middle, as a broker. And we mark up to the client and we mark down to the crew.”).)

       The work that PCs performed at ADW did not directly relate to any of the

administrative categories or functional areas listed in 29 C.F.R. § 541.201(b). Nor can the

PCs’ work be fairly described as “running or servicing” ADW’s business. See 29 C.F.R. §

541.201(a). The Fourth Circuit has repeatedly held that supervisory work or direct

contribution to a business’s policies and strategies is generally required to fulfill the

“management or general business operations” element. See e.g., Calderon v. GEICO



                                             18
    2:19-cv-03082-BHH        Date Filed 05/03/21    Entry Number 49       Page 19 of 28




General Ins. Co., 809 F.3d 111, 124 (4th Cir. 2015); Desmond, 564 F.3d at 694. There is

no evidence that PCs supervised any ADW employees or made any contribution to the

business’s policies and strategies. The undisputed evidence shows that PCs are at the

bottom of ADW’s organizational chart, only over interns, and that ADW did not usually

employ interns.

       Section 541.201(a) of Title 29 of the Code of Federal Regulations has been

described as establishing an “administrative-production dichotomy” for analysis in

determining whether an employee’s duties qualify for the administrative capacity

exemption. ADW is a service-industry business and does not readily fit the paradigm of a

factory setting, where there is a relatively clear delineation between office administrators/

managers and production line workers. Nevertheless, the Fourth Circuit has stated,

“Although the administrative-production dichotomy is an imperfect analytical tool in a

service-oriented employment context, it is still a useful construct.” Desmond, 564 F.3d at

694. The leading Fourth Circuit case applying the “administrative-production dichotomy”

is Desmond v. PNGI Charles Town Gaming, L.L.C., in which the FLSA plaintiffs were

horse racing officials at a business that “produced” live horse races. Id. at 689–90. The

plaintiffs in Desmond fulfilled several roles related to the horse races, including: observing

and examining the horses, the jockeys, the trainers or grooms, the paperwork for the

horses, the order of finish for the race, and the paperwork associated with any subsequent

claims. Id. at 694. The Fourth Circuit found that the plaintiffs were not employed in an

administrative capacity, stating:

       Racing Officials have no supervisory responsibility and do not develop,
       review, evaluate, or recommend Charles Town Gaming’s business policies
       or strategies with regard to the horse races. Simply put, the Former
       Employees’ work did not entail the administration of—the “running or

                                             19
    2:19-cv-03082-BHH       Date Filed 05/03/21    Entry Number 49      Page 20 of 28




       servicing of”—Charles Town Gaming’s business of staging live horse races.
       The Former Employees were not part of “the management” of Charles Town
       Gaming and did not run or service the “general business operations.” While
       serving as a Placing Judge, Paddock Judge, or performing similar duties is
       important to the operation of the racing business of Charles Town Gaming,
       those positions are unrelated to management or the general business
       functions of the company.

Id. Instead, the court found that the plaintiffs’ work “consisted of tasks somewhat similar

to those performed ‘on a manufacturing production line or selling a product in a retail or

service establishment.’” Id. (quoting 29 C.F.R. § 541.201(a)).

       In the instant case, there is no genuine dispute that ADW’s business is to book

video crews for clients seeking to conduct video shoots. The PCs primary duty was to

provide the very service that AD offered to customers in order to generate revenue.

Moffatt agreed to as much in his deposition:

       Q. You would agree that the primary duty of a production coordinator is to
       book shoots?
       A. Yes.
       Q. And if you -- what other ways would you generate revenue, other than
       booking shoots?
       A. We wouldn’t. That is our core business.

(Moffatt Dep. 35:15–20.) Thus, “[t]he position of [PC] consists of ‘the day-to-day carrying

out of [ADW’s] affairs’ to the public, a production-side role.” Desmond, 564 F.3d at 694

(citing Bratt v. County of Los Angeles, 912 F.2d 1066, 1070 (9th Cir. 1990)).

       Because the PCs’ duties fail the “directly related” test for administrative capacity,

it would be extraneous for the Court to consider whether those duties entail the exercise

of discretion and independent judgment with respect to matters of significance. See

McKeen-Chaplin v. Provident Sav. Bank, FSB, 862 F.3d 847, 849 (9th Cir. 2017) ([W]e

need not reach [plaintiffs’ argument that they do not exercise discretion and independent

judgment with respect to matters of significance] because the test to qualify for the

                                            20
    2:19-cv-03082-BHH       Date Filed 05/03/21    Entry Number 49      Page 21 of 28




administrative exemption under FLSA is conjunctive, not disjunctive . . . .” (citation

omitted)). In summary, there is no genuine dispute of fact as to how PCs spent their

working time, and the Court finds as a matter of law that PCs primary duties did not

exclude them from the overtime benefits of the FLSA. See Icicle Seafoods, 475 U.S. at

714. Accordingly, Plaintiffs’ Motion for Summary Judgment is granted to the extent that it

seeks a ruling that PCs were not employed in an exempt “administrative capacity;”

Defendants’ Motion for Summary Judgment on this issue is denied.

       2. Retaliation Claim

       In their Motion for Summary Judgment, Defendants seek summary judgment on

Plaintiff’s second cause of action for retaliation. (ECF No. 29-1 at 12–14.) The

antiretaliation provision of the FLSA makes it unlawful “to discharge or in any other

manner discriminate against any employee because such employee has filed any

complaint or instituted or caused to be instituted any proceeding under or related to this

chapter, or has testified or is about to testify in any such proceeding . . . .” 29 U.S.C. §

215(a)(3).

       A plaintiff asserting a prima facie claim of retaliation under the FLSA must
       show that (1) [s]he engaged in an activity protected by the FLSA; (2) [s]he
       suffered adverse action by the employer subsequent to or
       contemporaneous with such protected activity; and (3) a causal connection
       exists between the employee’s activity and the employer’s adverse action.

Darveau v. Detecon, Inc., 515 F.3d 334, 340 (4th Cir. 2008) (citations omitted).

       Defendants contend that Plaintiff Cockman’s “complaint” about her salary and her

frustration with the on-call requirement for PCs was nothing more than her blowing off

steam to co-workers and a consultant about her working conditions, and that such

expressions of frustration fall short of the formality required to put Defendants on notice



                                            21
    2:19-cv-03082-BHH      Date Filed 05/03/21    Entry Number 49      Page 22 of 28




that she was asserting her rights under the FLSA. See Kasten v. Saint-Gobain

Performance Plastics Corp., 563 U.S. 1, 14 (2011) (“[T]he phrase ‘filed any complaint’ [in

§ 215(a)(3)] contemplates some degree of formality, certainly to the point where the

recipient has been given fair notice that a grievance has been lodged and does, or should,

reasonably understand the matter as part of its business concerns.”). Defendants further

contend that Plaintiff has not produced evidence to show they had clear knowledge that

Plaintiff engaged in activity protected by the FLSA in proximity to the time of her

termination. (ECF No. 29-1 at 15.) Finally, Defendants argue that even if Plaintiff’s

informal complaints about her working conditions amount to protected activity, and even

if Defendants had knowledge of that protected activity, Plaintiff was terminated for cause

due to her failure on three occasions to perform duties as a PC without any justifiable

excuse. (Id.)

       At this stage, the Court must view the evidence in the light most favorable to

Plaintiff Cockman and draw all reasonable inferences in her favor. Tolan v. Cotton, 572

U.S. 650, 657, 660 (2014). Under this standard the Court finds there are material

questions of fact that prevent the entry of summary judgment on the retaliation claim.

Cockman testified that she complained about her compensation in the context of being

overburdened by her work responsibilities, including uncompensated overtime hours, to

Moffatt as well as to managers Erin, Courtney, and Robin. (Cockman Dep. 122:6–124:10,

ECF No. 36-2.) Additionally, Cockman testified that she complained to Becca Finley about

feeling very overworked and told Ms. Finely she thought it was unfair that the PCs were

not being paid for the hours they were working on call, whereas freelance employees of

the company were being paid overtime. (Id. 216:1–217:9.) Cockman understood Ms.



                                           22
       2:19-cv-03082-BHH      Date Filed 05/03/21    Entry Number 49      Page 23 of 28




Finley to be a consultant hired by ADW to meet with employees and ask them questions

about their job. (Id.) Cockman testified she was terminated between one and two months

after this conversation with Ms. Finley. (Id.) The Court finds that Cockman has presented

sufficient evidence from which a reasonable jury could conclude that she engaged in

activity protected by the FLSA, that Defendants had knowledge of that protected activity,

and that there was a causal connection between the protected activity and her

termination. Accordingly, there is a genuine dispute on the retaliation claim and

Defendants’ Motion for Summary Judgment on that claim is denied.

         3. Liquidated Damages

         In their Motion for Summary Judgment, Plaintiffs seek an award of liquidated

damages. (ECF No. 33 at 17–19.) Plaintiffs contend that the FLSA envisions the award

of liquidated damages in an amount equal to the actual damages as the norm for

violations of the Act. See 29 U.S.C. § 216(b). However, they acknowledge that a district

court may, in its discretion, refuse to award liquidated damages if the employer shows to

the court’s satisfaction that the act or omission giving rise to the plaintiff’s action was in

good faith and that the employer had reasonable grounds for believing the act or omission

was not a violation of the FLSA. See 29 U.S.C. § 260. Plaintiffs argue that Defendants

cannot claim they were acting in good faith when they knew the PCs were working

overtime and not being paid, when they made on-call hours a job requirement but left that

fact out of the employment contract, and when Moffatt made efforts to comply with FLSA

overtime requirements for GTT employees but not for ADW employees. (ECF No. 33 at

19.)

         The Fourth Circuit has stated that the provision in the FLSA which permits a district



                                              23
    2:19-cv-03082-BHH       Date Filed 05/03/21    Entry Number 49      Page 24 of 28




court, as a matter of discretion, to refuse to award liquidated damages upon an employer’s

showing of good faith and reasonable grounds for its conduct is designed to “protect[]

employers who violate the statute but who had reasonable grounds for thinking the law

was other than it turned out to be.” Calderon, 809 F.3d at 132 (internal quotation marks

and citation omitted). “‘[G]ood faith’ and ‘reasonable grounds’ are both measured

objectively, see 29 C.F.R. § 790.22(c), and establishing either element is sufficient to

satisfy the statute.” Id. (citing Mayhew v. Wells, 125 F.3d 216, 220 (4th Cir. 1997)

(emphasis added). In Calderon, the court affirmed the district court’s decision not to award

liquidated damages where the employer reviewed the employee classification to

determine whether the administrative exemption continued to apply, and where the issue

of classification was close and complex. Id. at 132–33. The law does not require an

employer to demonstrate that he sought an opinion from the Department of Labor (“DOL”)

or consulted with an attorney to establish that the classification of employees was done

in good faith. Sanchez Carrera v. EMD Sales, Inc., 402 F. Supp. 3d 128, 150 (D. Md.

2019). On the other hand, an award of liquidated damages is appropriate where the

employer stays “blissfully ignorant of FLSA requirements” and maintains an “‘ostrichlike

attitude of self-delusion’” regarding the Act. Burnley v. Short, 730 F.2d 136, 140 (4th Cir.

1984) (quoting Mitchell v. Hausman, 261 F.2d 778, 780 (5th Cir. 1958)).

       Moffatt testified that he checked the DOL website about the overtime exemption

issue several times over several years, including circa 2016 when changes were made

to the FLSA at the end of the Obama Administration and at the beginning of 2020. (Moffatt

Dep. 97:24–98:22, ECF No. 33-2.) Moffatt indicated that, in his estimation, the DOL

website was very informative and clearly spelled out when overtime exemptions applied.



                                            24
    2:19-cv-03082-BHH      Date Filed 05/03/21    Entry Number 49      Page 25 of 28




(Id.) After reviewing the DOL website, Moffatt determined that ADW’s pay policies toward

PCs were compliant with the FLSA, and Moffatt could not recall anyone having

complained that the pay policies were not FLSA compliant. (See Moffatt Dep. 146:7–

147:9, ECF No. 42-2.)

      The Court finds that Defendants have raised a genuine question of material fact

as to whether Moffatt’s decision not to pay the PCs overtime was made in good faith. The

determination regarding whether PCs qualified as exempt employees was, under the

circumstances, somewhat of a close call, and more complicated than the typical

“administrative-production dichotomy” would suggest. See Desmond, 564 F.3d at 694

(noting this analytical framework is imperfect in the service industry context). Moreover,

Plaintiffs’ comparison between the overtime pay practices of ADW toward PCs and the

practices of GTT toward cameramen, weighs toward a finding that Moffatt’s classification

of PCs as exempt was a reasoned, albeit erroneous, decision, rather than a finding that

Moffatt remained blissfully ignorant of the FLSA’s requirements. Ultimately, the Court

reserves ruling on the question of liquidated damages, preferring to receive further

evidence regarding Moffatt’s then contemporaneous understanding of ADW’s FLSA

compliance with respect to overtime pay for PCs. Because genuine questions remain

regarding liquidated damages, Plaintiffs’ Motion for Summary Judgment on this issue is

denied.

      4. Reckless Indifference and the Statue of Limitations

      Plaintiffs further seek a judicial finding that Defendants acted with reckless

indifference to the FLSA’s overtime pay requirements and a corresponding extension of

the statute of limitations. (See ECF No. 33 at 19–20.) A willful violation of the FLSA



                                           25
    2:19-cv-03082-BHH        Date Filed 05/03/21   Entry Number 49      Page 26 of 28




extends the statute of limitations to three years. 29 U.S.C. § 255(a). An FLSA plaintiff

bears the burden of proving by substantial evidence that the employer knew it was in

violation of the FLSA or acted in reckless disregard of its obligations under the Act.

McLaughlin v. Richland Shoe Co., 486 U.S. 128, 135 (1988). “The FLSA provides two

potential limitations periods.” Desmond, 630 F.3d at 357. “For non-willful FLSA violations,

a two-year statute of limitations applies.” Id. (citing 29 U.S.C. § 255(a).) “When the

violation is willful, a three-year statute of limitations applies.” Id. For purposes of the

FLSA’s statute of limitations, willfulness means the employer “either knew or showed

reckless disregard for the matter of whether its conduct was prohibited by the [Act].”

McLaughlin, 486 U.S. at 133. “‘[W]illful’ is considered synonymous with such words as

‘voluntary,’ ‘deliberate,’ and ‘intentional[,]’” and denotes conduct “that is not merely

negligent.” Id. “[A]n employer’s conduct is considered to be in reckless disregard of the

FLSA if the employer should have inquired further into whether its conduct was in

compliance with the FLSA and failed to make such inquiry.” De Luna-Guerrero v. N.

Carolina Grower’s Ass’n, Inc., 370 F. Supp. 2d 386, 389–90 (E.D.N.C. 2005) (citing 29

C.F.R. § 578.3(c)(2)).

       As discussed in relation to the liquidated damages issue, the evidence reveals that

Moffatt did inquire into the proper classification of PCs for purposes of the FLSA’s

overtime pay requirements. The parties contest whether that inquiry was sufficient.

However, Plaintiffs have not shown that there is no genuine dispute as to Defendants’

alleged reckless indifference regarding misclassification of PCs as exempt. Accordingly,

Plaintiff’s Motion for Summary Judgment on this issue and request for extension of the

statute of limitations is denied.



                                            26
    2:19-cv-03082-BHH       Date Filed 05/03/21    Entry Number 49      Page 27 of 28




   D. Defendants’ Motion to Strike and/or Deny Plaintiffs’ Motion for Partial
      Summary Judgment and/or Award Sanctions to the Defendants

       Shortly after Plaintiffs filed their Motion for Summary Judgment, Defendants moved

to strike that filing, arguing that it was untimely. (ECF No. 34.) The Court entered a First

Amended Scheduling Order on July 9, 2020. (ECF No. 22.) That Order instructed that

dispositive motions were due on August 13, 2020. (Id. ¶ 10.) On August 10, 2020,

Plaintiffs filed a Consent Motion to extend the deadline to August 20, 2020 (ECF No. 28),

which motion was granted by the Court the following day (ECF No. 30). Plaintiffs filed

their Motion for Summary Judgment at approximately 12:45 a.m. on August 21, 2020

(Not. of Electronic Filing, ECF No. 33), 45 minutes after the applicable deadline.

       Plaintiffs’ counsel has explained that she tested positive for COVID-19 on June 22,

2020 and was unable to return to her office until July 8, 2020 because of the necessity to

quarantine and recover. (Mullaney Decl., ECF No. 21-1.) Counsel has further explained

that when she returned to work she was inundated with deadlines and had to reschedule

mediations, depositions, and briefing deadlines due to her illness. (See ECF No. 41 at 2.)

In light of these circumstances, the Court finds that counsel’s 45-minute delay in filing

Plaintiffs’ Motion for Summary Judgment is excusable and does not justify the drastic

remedy of striking the Motion. See Waste Mgmt. Holdings, Inc. v. Gilmore, 252 F.3d 316,

347 (4th Cir. 2001) (“Rule 12(f) motions are generally viewed with disfavor because

striking a portion of a pleading is a drastic remedy and because it is often sought by the

movant simply as a dilatory tactic.” (internal citation and quotation marks omitted)).

Moreover, Defendants have not demonstrated any unfair prejudice that could be ascribed

to the 45-minute delay. Accordingly, Defendants’ Motion to Strike and/or Deny Plaintiffs’

Motion for Partial Summary Judgment and/or Award Sanctions to the Defendants is

                                            27
     2:19-cv-03082-BHH            Date Filed 05/03/21          Entry Number 49          Page 28 of 28




denied.

                                              CONCLUSION

        In accordance with the findings above, it is hereby ordered that: Plaintiff’s Motion

for Conditional Class Certification (ECF No. 18) is GRANTED; Defendants’ Motion for

Relief from Mediation (ECF No. 24) is DENIED as moot,2 and the parties are hereby

instructed to schedule and complete mediation within 60 days of the entry of this Order;

Defendant’s Motion for Summary Judgment as to Patrick Bryant (ECF No. 27) is

GRANTED; Defendants’ Motion for Summary Judgment (ECF No. 29) is DENIED;

Plaintiffs’ Motion for Summary Judgment (ECF No. 33) is GRANTED in part and DENIED

in part; and Defendants’ Motion to Strike and/or Deny Plaintiffs’ Motion for Partial

Summary Judgment and/or Award Sanctions to the Defendants (ECF No. 34) is DENIED.

        IT IS SO ORDERED.

                                                   /s/ Bruce Howe Hendricks
                                                   United States District Judge

May 3, 2021
Charleston, South Carolina




2 Defendants’ basis for the Motion for Relief from Mediation was their belief that Plaintiffs had no valid claim
for unpaid overtime because Plaintiffs were “exempt” employees, and mediation prior to resolution of the
parties’ disagreement over the classification of PCs would be fruitless. (See ECF No. 24 at 1–2.) The Court’s
determination that PCs were not exempt from the FLSA’s overtime pay requirements renders the Motion
moot.

                                                      28
